                                                                                                        Form:nthrgBK

                                 UNITED STATES BANKRUPTCY COURT
                                       Eastern District of Michigan
                                          211 West Fort Street
                                            Detroit, MI 48226


                                           Case No.: 16−42665−pjs
                                                 Chapter: 13
                                           Judge: Phillip J Shefferly
In Re: (NAME OF DEBTOR(S))
   Charles W. Carpenter                                 Pamela J. Carpenter
   21861 Brimley Court                                  21861 Brimley Court
   Trenton, MI 48183                                    Trenton, MI 48183
Social Security No.:
   xxx−xx−8520                                          xxx−xx−2885
Employer's Tax I.D. No.:


                                           NOTICE OF HEARING

PLEASE TAKE NOTICE that the HEARING to consider and act upon the following:

83 − Chapter 13 Post−Confirmation Plan Modification Filed by Debtor Charles W. Carpenter, Joint Debtor Pamela J.
Carpenter (RE: related document(s)43 Amended Chapter 13 Plan − Pre Confirmation). (Attachments: # 1
MATRIX)(Babut, William)

will be held on: 6/4/19 at 09:00 AM at Courtroom 1975, 211 West Fort Street Bldg., ACROSS THE STREET FROM
FEDERAL BUILDING, Detroit, MI 48226

Dated: 5/3/19
                                                                BY THE COURT

                                                                Katherine B. Gullo, Clerk of Court
                                                                U.S. Bankruptcy Court




        16-42665-pjs      Doc 87     Filed 05/03/19      Entered 05/03/19 09:24:31        Page 1 of 1
